DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claims 1-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the prior art fails to teach or suggest further inclusion of a system for charging, retaining, and cooling a mobile device in a vehicle, the system comprising: an electronic control unit (ECU) configured to detect whether the mobile device including an energy storage device is capable of wireless charging and control operation of the wireless charger and the suction device based on the detection.
 	Regarding claim 10, the prior art fails to teach or suggest further inclusion of a vehicle comprising: an electronic control unit (ECU) configured to detect whether the mobile communications device is capable of wireless charging and control operation of the wireless charger and the suction device based on the detection.  
	Regarding claim 19, the prior art fails to teach or suggest further inclusion of a method for charging, retaining, and cooling a mobile electronic device in a vehicle, the method comprising: detecting, by an electronic control unit (ECU), whether the mobile electronic device is capable of wireless charging; and controlling operation of the wireless charger and the suction device based on the detecting.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        01/26/2022